Title: To James Madison from Hezekiah Huntington, 29 August 1812
From: Huntington, Hezekiah
To: Madison, James


Sir
New Haven 29. Augt 1812
The bill, organizing a volunteer force underwent some slight Alteration—& passed, in the Senate—it will appear on Monday in the Herald printed in this City.
Since the Mail closed this day a resolution has passed both Houses—taking stronger Ground—it provides for raising two Regts of Infantry—4 Companies of Horse & 4 Do. Artillery.
The necessary appropriations are now made—but further details refered to the October session—this force will be raised from the Militia, the Company Field & general Officers to be appointed & Commissiond by the Governor—& the force remain under his immediate Command to be under pay as soon as put in Motion—but Cannot be Marched out of this State—this Sketch is as I have heard it from Members—I sent to the Secretary [to]day for a Copy but Could not obtain it—the Hurry at the Close of the Session it is presumed prevented.
It is obvious, this will operate to extend & increase so far Exempts from duty in the Militia of this State, & the Right of the State to extend it to the whole Militia, was asserted in debate by leading Members.

Inclosed is the report of Committee Mentioned yesterday & also a Declaration of the Gen. Assembly—so far as I have heard am inclined to believe the debate on the declaration was designed for the use & instruction, of the Good People of this State—the Printed Declaration to Send abroad—I have before hinted at Permission to Organise Volunteer Companies for the Service of the UStates—to be employed in this State, & Presume the Administration will hear further on that Subject Shortly
   A Gent from Hartford has waited on Gen Dearborn at his Head Quarters.
—& with great Respect Have the Honor to be your Excellencys Obdt Servant
Hez Huntington
